Exhibit 10.8

MASTER ASSIGNMENT, AGREEMENT AND AMENDMENT NO. 5 TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT


This Master Assignment, Agreement and Amendment No. 5 to Second Amended and
Restated Credit Agreement ("Agreement") dated as of March 9, 2015 ("Effective
Date"), is among Gastar Exploration Inc., a Delaware corporation ("Borrower"),
Wells Fargo Bank, National Association, as administrative agent for the Lenders
(as defined below) (in such capacity, the "Administrative Agent"), as collateral
agent (in such capacity, the "Collateral Agent"), as swing line lender (in such
capacity, the "Swing Line Lender"), as issuing lender (in such capacity, the
"Issuing Lender"), and in its capacity as a Lender (in such capacity, “Wells
Fargo”), IBERIABANK, in its individual capacity as a Lender (in such capacity,
“IBERIABANK”), Comerica Bank, in its individual capacity as a Lender (in such
capacity, “Comerica”), ING Capital LLC, in its individual capacity as a Lender
(together with Wells Fargo, IBERIABANK and Comerica, each an “Existing Lender”
or “Assignor” and, collectively, the “Existing Lenders” or “Assignors”) and
Barclays Bank PLC, in its individual capacity as a Lender (as a “New Lender” or
“Assignee”).


RECITALS


A.The Borrower is party to that certain Second Amended and Restated Credit
Agreement dated as of June 7, 2013, among the Borrower, the lenders thereto from
time to time (the "Lenders"), the Administrative Agent, the Collateral Agent,
the Swing Line Lender, and the Issuing Lender, as heretofore amended (as so
amended, the "Credit Agreement").


B.The parties hereto wish to increase the Borrowing Base under the Credit
Agreement and in connection with such increase, each Existing Lender wishes to
assign a certain percentage of its rights and obligations under the Credit
Agreement as Lender to the New Lender pursuant to the terms hereof.


C.After the assignment and acceptance of the rights and obligations set forth
herein have been made effective, the parties hereto agree to, subject to the
terms and conditions set forth herein, (i) amend the Credit Agreement as
provided herein and (ii) increase the Borrowing Base.


THEREFORE, the Borrower, the Lenders, the Issuing Lender, the Swing Line Lender,
the Collateral Agent, and the Administrative Agent hereby agree as follows:
Section 1.Defined Terms; Interpretation. As used in this Agreement, each of the
terms defined in the opening paragraph and the Recitals above shall have the
meanings assigned to such terms therein. Each term defined in the Credit
Agreement and used herein without definition shall have the meaning assigned to
such term in the Credit Agreement, unless expressly provided to the contrary.
The words "hereby", "herein", "hereinafter", "hereof", "hereto" and "hereunder"
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular Article, Section, subsection or provision of this Agreement.
Article, Section, subsection and Exhibit references herein are to such Articles,
Sections, subsections and Exhibits of this Agreement unless otherwise specified.
All titles or headings to Articles, Sections, subsections or other divisions of
this Agreement or the exhibits hereto, if any, are only for the convenience of
the parties and shall not be construed to have any effect or meaning with
respect to the other content of such Articles, Sections, subsections, other
divisions or exhibits, such other content being controlling as the agreement
among the parties hereto. Whenever the context requires, reference herein made
to the single number shall be understood to include the plural; and likewise,
the plural shall be understood to include the singular. Words denoting sex shall
be construed to include the masculine, feminine and neuter, when such
construction is appropriate; and specific enumeration shall not exclude the
general but shall be construed as cumulative. Definitions of terms defined in
the singular or plural shall be equally applicable to the plural or singular, as
the case may be, unless otherwise indicated.




--------------------------------------------------------------------------------




Section 1.    Assignments and Acceptances. In lieu of executing and delivering
an Assignment and Acceptance, each Assignor and each Assignee hereby agree to,
and the Borrower hereby accepts, the following:
(a)    Assignment. For an agreed consideration, each Assignor hereby irrevocably
and severally sells and assigns to each Assignee, and each Assignee hereby
irrevocably purchases and assumes from each Assignor, subject to and in
accordance with the terms hereof and the Credit Agreement, as of the Effective
Date (i) such percentage in and to all of such Assignor’s respective rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified in Schedule II hereto that would
result in each Assignor and each Assignee having the respective Commitments set
forth in Schedule II attached hereto (including without limitation any letters
of credit and guaranties provided in connection with the Credit Agreement), and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of each Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to, and in proportion to, the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by each Assignor to each Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as an "Assigned
Interest"). Each such sale and assignment is without recourse to each Assignor
and, except as expressly provided in this Agreement, without representation or
warranty by such Assignor. After giving effect to the sale and assignment
pursuant to this Section 2(a) and after giving effect to the increase in the
Borrowing Base set forth in Section 3 below, each Lender's Pro Rata Share of the
Borrowing Base will be as set forth next to its name on Annex A attached hereto.
(b)    Representations and Warranties of Assignor. Each Assignor (i) represents
and warrants that (A) it is the legal and beneficial owner of the relevant
Assigned Interest, (B) such Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, and (C) it has full power and authority, and
has taken all action necessary, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby; and (ii) assumes no
responsibility with respect to (A) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(B) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (C) the financial
condition of the Borrower, its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (D) the performance or observance
by the Borrower, its Subsidiaries or Affiliates or any other Person of any of
its obligations under any Loan Document.
(c)    Representations and Warranties of Assignee. Each Assignee (i) represents
and warrants that (A) it has full power and authority, and has taken all action
necessary, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (B) it meets all the requirements to be an assignee under Section
9.07 of the Credit Agreement (subject to such consents, if any, as may be
required under Section 9.07 of the Credit Agreement), (C) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the relevant Assigned Interest, shall
have the obligations of a Lender thereunder, (D) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (E) it has received a copy of the Credit Agreement and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 5.06 thereof, and such other
documents and information

2



--------------------------------------------------------------------------------




as it deems appropriate to make its own credit analysis and decision to enter
into this Agreement and to purchase such Assigned Interest, (F) it has,
independently and without reliance upon the Administrative Agent or the other
Lenders and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and to purchase such Assigned Interest, and (G) if it is not
incorporated under the laws of the United States of America or a state thereof,
on or prior to the date hereof, it has delivered to Administrative Agent any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by it; and (ii) agrees that (A) it will,
independently and without reliance on the Administrative Agent any Assignor or
any other Lenders, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (B) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
(d)    Payments. From and after the Effective Date, Administrative Agent shall
make all payments in respect of each Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignees whether such
amounts have accrued prior to, on or after the Effective Date. The Assignors and
Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.
(e)    Consent; Waiver of Administrative Fees. Administrative Agent and the
Borrower hereby consent to each Assignor’s assignment of the Assigned Interests
to each Assignee and a one-time waiver of the $3,500 administrative fees that
would otherwise be payable by Assignee pursuant to Section 9.07(b)(iv) of the
Credit Agreement as a result of the assignments provided for herein, and waive
any other conditions to the effectiveness of such assignment that are not
expressly set forth in this Agreement, including, but not limited, the condition
set forth in Section 9.07(b)(i)(B) of the Credit Agreement, and agree that the
terms of this Agreement shall constitute an Assignment and Acceptance.
Section 2.    Agreement - Increase in Borrowing Base. Subject to the terms of
this Agreement, as of the Effective Date, the Borrowing Base shall be increased
by $55,000,000, resulting in a new Borrowing Base equal to $200,000,000. Such
new Borrowing Base shall remain in effect at that level until the effective date
of the next Borrowing Base redetermination made in accordance with the Credit
Agreement, as amended hereby. The parties hereto acknowledge and agree that the
Borrowing Base redetermination set forth in this Section 3 shall be deemed to be
the scheduled Spring 2015 redetermination provided for in Section 2.02(b)(i) of
the Credit Agreement. Each Lender's Pro Rata Share of the resulting Borrowing
Base, after giving effect to the assignment made pursuant to Section 2 above and
the increase in the Borrowing Base set forth in this Section 3, is set forth in
Annex A attached hereto.
Section 3.    Amendments to Credit Agreement.
(a)    Section 1.01 (Certain Defined Terms) of the Credit Agreement is hereby
amended by adding the following definitions where alphabetically appropriate:
“Senior Secured Leverage Ratio” means, as of a fiscal quarter end, the ratio of
(a)(i) the consolidated secured Indebtedness of the Borrower (excluding all
Second Lien Debt) as of such fiscal quarter end minus (ii) the lesser of (A)
consolidated Available Cash of the Borrower as of such fiscal quarter end and
(B) $5,000,000, to (b) the consolidated EBITDAX of the Borrower for the four
fiscal quarter period then ended.



3



--------------------------------------------------------------------------------




“Interest Coverage Ratio” means, as of a fiscal quarter end, the ratio of (a)
the consolidated EBITDAX of the Borrower calculated for the four fiscal quarters
then ended, to (b) the consolidated Interest Expense of the Borrower for the
four fiscal quarters then ended.


(b)    Section 1.01 (Certain Defined Terms) of the Credit Agreement is hereby
further amended by replacing the definition for “Fee Letter” in its entirety
with the following:
“Fee Letter” means, individually and collectively, (a) that certain fee letter
agreement dated May 28, 2013, from Wells Fargo and Wells Fargo Securities, LLC
to the Borrower and (b) that certain engagement and fee letter dated March 9,
2015 from Wells Fargo and Wells Fargo Securities, LLC to the Borrower.


(c)    Schedule 6.04 (Merger or Consolidation; Asset Sale) of the Credit
Agreement is hereby amended by deleting clauses (b)(iv) and (b)(v) in their
entirety and replacing them with the following corresponding clauses (b)(iv) and
(b)(v):
(iv)     so long as no Event of Default has occurred and is continuing, the
Disposition of Property which is not Oil and Gas Properties to which Proven
Reserves are attributable and which is not required pursuant to the terms of
this Agreement to be Collateral;
(v)     [Reserved];
(d)    Schedule 6.04 (Merger or Consolidation; Asset Sale) of the Credit
Agreement is hereby further amended by deleting the lead-in phrase to clause
(b)(vi) appearing immediately prior to the colon appearing therein in its
entirety and replacing such lead-in phrase with the following:
(vi)..    so long as no Event of Default has occurred and is continuing, the
Disposition of Oil and Gas Properties to which Proven Reserves are attributable
and the occurrence of any Hedge Event so long as:
(e)    Section 6.17 (Leverage Ratio) of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:
Section 6.17    Leverage Ratio. The Borrower shall not permit the Leverage Ratio
to exceed, (a) for the fiscal quarter ending June 30, 2013, 4.50 to 1.00, (b)
for the fiscal quarter ending September 30, 2013, 4.25 to 1.00, (c) for each
fiscal quarter ending on or after December 31, 2013 but prior to March 31, 2015,
4.00 to 1.00, (d) for each fiscal quarter ending on or after March 31, 2015 but
prior to September 30, 2016, 5.25 to 1.00, (e) for the fiscal quarter ending on
September 30, 2016, 5.00 to 1.00, (f) for the fiscal quarter ending on December
31, 2016, 4.75 to 1.00, (g) for the fiscal quarter ending on March 31, 2017,
4.25 to 1.00, and (h) for each fiscal quarter ending on or after June 30, 2017,
4.00 to 1.00.


(f)    Section 6.18 (Interest Coverage Ratio) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:
Section 6.18    Interest Coverage Ratio. The Borrower shall not permit the
Interest Coverage Ratio to be less than, (a) for each fiscal quarter ending on
or after June 30, 2013 but prior to March 31, 2015, 2.50 to 1.00, (b) for each
fiscal quarter ending on or after March 31, 2015 but prior to March 31, 2016,
2.00 to 1.00, and (c) for each fiscal quarter ending on or after March 31, 2016,
2.50 to 1.00.

4



--------------------------------------------------------------------------------






(g)    Article VI (Negative Covenants) of the Credit Agreement is hereby amended
by adding the following new Section 6.25 (Senior Secured Leverage Ratio) to the
end thereof:
Section 6.25    Senior Secured Leverage Ratio. The Borrower shall not permit the
Senior Secured Leverage Ratio to exceed, (a) for each fiscal quarter ending on
or after March 31, 2015 but prior to June 30, 2016, 2.25 to 1.00 and (b) for
each fiscal quarter ending on or after June 30, 2016, 2.00 to 1.00; provided
that, this clause (b) shall cease to apply commencing with the first fiscal
quarter end occurring after June 30, 2016 for which the Leverage Ratio covenant
in Section 6.17 is equal to or less than 4.00 to 1.00.


(h)    Schedule I (Pricing Grid) to the Credit Agreement is hereby replaced in
its entirety with Schedule I (Pricing Grid) attached hereto;
(i)    Schedule II (Notice Information and Commitments) to the Credit Agreement
is hereby replaced in its entirety with Schedule II (Notice Information and
Commitments) attached hereto; and
(j)    Exhibit B (Form of Compliance Certificate) to the Credit Agreement is
hereby replaced in its entirety with Exhibit B (Form of Compliance Certificate)
attached hereto.
Section 4.    Representations and Warranties. Each Loan Party represents and
warrants that: (a) after giving effect to this Agreement, the representations
and warranties contained in the Credit Agreement and the representations and
warranties contained in the other Loan Documents are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof;
(b) after giving effect to this Agreement, no Default has occurred and is
continuing; (c) the execution, delivery and performance of this Agreement are
within the corporate, partnership, or limited liability company power and
authority of such Loan Party, as applicable, and have been duly authorized by
appropriate corporate, partnership, or limited liability company action and
proceedings, as applicable; (d) this Agreement constitutes the legal, valid, and
binding obligation of such Loan Party enforceable in accordance with its terms,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the rights of creditors generally and
general principles of equity; (e) there are no governmental or other third party
consents, licenses and approvals required in connection with the execution,
delivery, performance, validity and enforceability of this Agreement; (f) the
Liens under the Security Instruments are valid and subsisting and secure the
Secured Obligations; and (g)  after giving effect to this Agreement, assuming
that the Borrower makes Borrowings, or otherwise has Borrowings outstanding, of
an amount that causes Availability to be equal to zero Dollars, all such
Borrowings were permitted to be incurred and secured under the Second Lien Loan
Documents.
Section 5.    Conditions to Effectiveness. This Agreement and the amendments
provided herein shall become effective and enforceable against the parties
hereto upon the occurrence of the following conditions precedent:
(a)    the Administrative Agent shall have received multiple original
counterparts, as requested by the Administrative Agent, of the following, duly
and validly executed and delivered by duly authorized officers of the parties
thereto:
i.this Agreement and all attached Schedules;

5



--------------------------------------------------------------------------------




ii.replacement Revolving Notes, if requested by the applicable Existing Lenders,
payable to each applicable Existing Lender or its registered assigns;
iii.new Revolving Notes, if requested by the New Lender, payable to the New
Lender or its registered assigns; and
iv.a fee letter from Wells Fargo and Wells Fargo Securities, LLC related to this
Amendment;
(b)    the representations and warranties in this Agreement made by Borrower
shall be true and correct in all material respects; and
(c)    the Borrower shall have paid (i) all reasonable and documented fees and
expenses of the Administrative Agent’s outside legal counsel and other
consultants pursuant to all invoices presented for payment at least 2 days prior
to the Effective Date and (ii) the fees required under the fee letter referred
to in Section 6(a)(iv) above.
Section 6.    Post-Effective Date Obligation. Within fifteen (15) days following
the Effective Date, which date may be extended to thirty (30) days following the
Effective Date at the Administrative Agent’s sole discretion, the Administrative
Agent shall have received new Mortgages or supplements to existing Mortgages,
each in form and substance reasonably satisfactory to the Administrative Agent,
in sufficient number to the extent necessary to cause the Collateral Agent to
have an Acceptable Security Interest in 85% (by value) of the Proven Reserves
reflected in the most recently delivered Engineering Report and the Oil and Gas
Properties relating thereto.
Section 7.    Effect on Loan Documents; Acknowledgments.
(a)    The Borrower acknowledges that on the date hereof all Obligations are
payable without defense, offset, counterclaim or recoupment.
(b)    The Administrative Agent, the Collateral Agent, the Issuing Lender, the
Swing Line Lender, and the Lenders hereby expressly reserve all of their rights,
remedies, and claims under the Loan Documents. Nothing in this Agreement shall
constitute a waiver or relinquishment of (i) any Default or Event of Default
under any of the Loan Documents, (ii) any of the agreements, terms or conditions
contained in any of the Loan Documents, (iii) any rights or remedies of the
Administrative Agent, the Collateral Agent, the Issuing Lender, the Swing Line
Lender, or any Lender with respect to the Loan Documents, or (iv) the rights of
the Administrative Agent, the Collateral Agent, the Issuing Lender, the Swing
Line Lender, or any Lender to collect the full amounts owing to them under the
Loan Documents.
(c)    Each of the Borrower, the Administrative Agent, the Collateral Agent, the
Issuing Lender, the Swing Line Lender, and the Lenders does hereby adopt,
ratify, and confirm the Credit Agreement, as amended hereby, and acknowledges
and agrees that the Credit Agreement, as amended hereby, and all other Loan
Documents are and remain in full force and effect, and the Borrower acknowledges
and agrees that its liabilities under the Credit Agreement and the other Loan
Documents are not impaired in any respect by this Agreement.
(d)    From and after the Effective Date, all references to the Credit Agreement
and the Loan Documents shall mean such Credit Agreement and such Loan Documents
as amended prior hereto as described in the recitals, and by this Agreement.

6



--------------------------------------------------------------------------------




(e)    This Agreement is a Loan Document for the purposes of the provisions of
the other Loan Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Agreement shall be a
Default or Event of Default, as applicable, under the Credit Agreement.
Section 8.    Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Agreement may be executed by
facsimile or email (i.e., PDF) signature and all such signatures shall be
effective as originals.
Section 9.    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Borrower, the Lenders, the Issuing Lender, the Swing
Line Lender, the Collateral Agent, and the Administrative Agent and their
respective successors and assigns permitted pursuant to the Credit Agreement.
Section 10.    Invalidity. In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement.
Section 11.    Governing Law. This Agreement shall be deemed a contract under,
and shall be governed by, and construed and enforced in accordance with, the
laws of the State of New York applicable to contracts made and to be performed
entirely within such state, without regard to conflicts of laws principles
(other than Section 5-1401 and Section 5-1402 of the General Obligations Law of
the State of New York).
Section 12.    Waiver of Jury. THE BORROWER, THE LENDERS, THE ISSUING LENDER,
AND THE AGENTS HEREBY ACKNOWLEDGE THAT THEY HAVE BEEN REPRESENTED BY AND HAVE
CONSULTED WITH COUNSEL OF THEIR CHOICE, AND HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY, AND IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN
RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.
Section 13.    Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT AS AMENDED
BY THIS AGREEMENT, THE NOTES, AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.
[The remainder of this page has been left blank intentionally.]



7



--------------------------------------------------------------------------------




EXECUTED effective as of the date first above written.




BORROWER:


GASTAR EXPLORATION INC.




By: //s// Michael A. Gerlich____
Michael A. Gerlich
Senior Vice President, Chief Financial Officer and
Corporate Secretary



Signature Page to
Master Assignment, Agreement and Amendment No. 5 to
Second Amended and Restated Credit Agreement
(Gastar Exploration Inc.)



--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT/COLLATERAL AGENT/ISSUING LENDER/SWING LINE
LENDER/LENDER/ASSIGNOR:


WELLS FARGO BANK, NATIONAL ASSOCIATION




By: //s// Stephanie Harrell________
Stephanie Harrell
Assistant Vice President



Signature Page to
Master Assignment, Agreement and Amendment No. 5 to
Second Amended and Restated Credit Agreement
(Gastar Exploration Inc.)





--------------------------------------------------------------------------------




LENDER/ASSIGNOR:


COMERICA BANK




By: //s// William Robinson_____________
Name: William Robinson
Title: Vice President





Signature Page to
Master Assignment, Agreement and Amendment No. 5 to
Second Amended and Restated Credit Agreement
(Gastar Exploration Inc.)





--------------------------------------------------------------------------------




LENDER/ASSIGNOR:


IBERIABANK








By: //s// W. Bryan Chapman_____
Name: W. Bryan Chapman
Title: Executive Vice President





Signature Page to
Master Assignment, Agreement and Amendment No. 5 to
Second Amended and Restated Credit Agreement
(Gastar Exploration Inc.)





--------------------------------------------------------------------------------




LENDER/ASSIGNOR:


ING CAPITAL LLC




By: //s// Scott Lamoreaux_____
Name: Scott Lamoreaux
Title: Director






By: //s// Charles Hall_________
Name: Charles Hall    
Title: Managing Director    









Signature Page to
Master Assignment, Agreement and Amendment No. 5 to
Second Amended and Restated Credit Agreement
(Gastar Exploration Inc.)





--------------------------------------------------------------------------------




LENDER/ASSIGNEE:


BARCLAYS BANK PLC




By: //s// Ronnie Green_________
Name: Ronnie Green
Title: Vice President



Signature Page to
Master Assignment, Agreement and Amendment No. 5 to
Second Amended and Restated Credit Agreement
(Gastar Exploration Inc.)





--------------------------------------------------------------------------------




ANNEX A
BORROWING BASE
Lenders:
Pro Rata Share of existing Borrowing Base
Pro Rata Share of Borrowing Base*
Wells Fargo Bank, National Association
$44,750,000
$50,000,000
Comerica Bank
$36,250,000
$40,000,000
IBERIABANK
$35,000,000
$35,000,000
ING Capital LLC
$29,000,000
$40,000,000
Barclays Bank PLC
$0
$35,000,000
Total:
$145,000,000
$200,000,000



*Borrowing Base in effect as of March 9, 2015. Borrowing Base is subject to
redetermination pursuant to the terms of this Agreement.





Annex A
Page 1 of 1



--------------------------------------------------------------------------------




SCHEDULE I
PRICING GRID


 
Utilization Level*
Reference Rate Advances
Eurodollar Rate Advances
Commitment Fee Rate
Level I
Less than 25%
1.00%
2.00%
0.50%
Level II
Greater than or equal to 25% but less than 50%
1.25%
2.25%
0.50%
Level III
Greater than or equal to 50% but less than 75%.
1.50%
2.50%
0.50%
Level IV
Greater than or equal to 75% but less than 90%
1.75%
2.75%
0.50%
Level V
Greater than or equal to 90
2.00%
3.00%
0.50%



The Applicable Margin and the Commitment Fee Rate shall be determined in
accordance with the Table set forth above based on (i) the Utilization Level,
subject to the last sentence of this Schedule I, and (ii) commencing with the
delivery of the Compliance Certificate and related financial statements required
to be delivered under Section 5.06 for the fiscal quarter ending March 31, 2015,
the Borrower’s Leverage Ratio as reflected in such Compliance Certificate, in
any event, subject to the following:


A.     If the applicable Compliance Certificate reflects a Leverage Ratio that
is greater than 4.00 to 1.00 but less than or equal to 4.50 to 1.00, then
Applicable Margin shall be equal to the applicable percentages set forth in the
Table above plus 25 bps.


B.    If the applicable Compliance Certificate reflects a Leverage Ratio that is
greater than 4.50 to 1.00, then Applicable Margin shall be equal to the
applicable percentages set forth in the Table above plus 37.5 bps.


C.    If the Borrower fails to deliver the financial statements and
corresponding Compliance Certificate to the Administrative Agent at the time
required pursuant to Section 5.06, then effective as of the date such financial
statements and Compliance Certificate were required to the delivered pursuant to
such Section, the Applicable Margin shall be equal to the applicable percentages
set forth in the Table above plus 37.5 bps and such additional pricing shall
apply until the date such financial statements and corresponding Compliance
Certificate are so delivered by the Borrower.


D.    Adjustments, if any, to the Applicable Margin provided for in clauses A,
B, and C above shall be made on the date the Administrative Agent receives the
applicable financial statements and corresponding Compliance Certificate.


E.    In the event that any financial statement or Compliance Certificate
delivered pursuant to Section 5.06 is shown to be inaccurate (regardless of
whether this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin pursuant to clause (A) or (B) above
for any period (an "Applicable Period") than the Applicable Margin actually
applied for such Applicable Period, then (i) the Borrower shall promptly deliver
to the Administrative Agent a corrected Compliance Certificate for such
Applicable Period, (ii) the Applicable Margin shall be determined as if the
higher Applicable Margin that would have applied were applicable for such
Applicable Period (and in any event at the highest pricing provided in clause
(B) above if the inaccuracy was the result of intentional dishonesty, fraud or
willful misconduct), and (iii) the Borrower

Schedule I



--------------------------------------------------------------------------------




shall promptly, without further action by Administrative Agent, any Lender or
Issuing Lender, pay to the Administrative Agent for the account of the
applicable Lenders, the accrued additional interest owing as a result of such
increased Applicable Margin for such Applicable Period. This clause (E) shall
not limit the rights of the Administrative Agent and Lenders with respect to the
default rate of interest as may otherwise apply under this Agreement. The
Borrower’s obligations under this clause (E) shall survive the termination of
the Commitments and the repayment of all other Secured Obligations hereunder.


Commencing March 9, 2015, solely for purposes of determining Applicable Margin
and Commitment Fee Rate, Utilization Level shall be deemed to be no less than
50% until delivery of the Borrower’s unaudited financial statements and
corresponding Compliance Certificate for the fiscal quarter ending June 30, 2015
as required under Section 5.06(b).
 

Schedule I
Page 2 of 3
    



--------------------------------------------------------------------------------




SCHEDULE II
NOTICE INFORMATION AND COMMITMENTS
Each of the commitments to lend set forth herein is governed by the terms of the
Credit Agreement which provides for, among other things, borrowing base
limitations which may restrict the Borrower’s ability to request (and the
Lenders’ obligation to provide) Credit Extensions to a maximum amount which is
less than the commitments set forth in this Schedule II.
Administrative Agent/Collateral Agent/Issuing Lender/Swing Line Lender:
Wells Fargo Bank, National Association
1525 West WT Harris Boulevard – 1B1
Charlotte, North Carolina 28262
Attention: Agency Services Manager
Facsimile: (704) 715-0017
with a copy to:
Wells Fargo Bank, National Association
1000 Louisiana, 9th Floor
MAC T0002-090
Houston, Texas 77002
Attention: Charles Randall
Facsimile: (713) 319-1925
Borrower:
Gastar Exploration Inc.
1331 Lamar Street, Suite 650
Houston, Texas 77010
Attention: Michael Gerlich
Facsimile: (713) 739-0458
Lenders:
Commitments
Percentage of Total
Wells Fargo Bank, National Association


$125,000,000


25.00
%
Comerica Bank


$100,000,000


20.00
%
IBERIABANK


$87,500,000


17.50
%
ING Capital LLC


$100,000,000


20.00
%
Barclays Bank PLC


$87,500,000


17.50
%
Total:


$500,000,000


100.000000
%




Schedule II
Page 1 of 1



--------------------------------------------------------------------------------




EXHIBIT B


[See Attached]





























































































Exhibit B – Form of Compliance Certificate



--------------------------------------------------------------------------------








EXHIBIT B


FORM OF COMPLIANCE CERTIFICATE
FOR THE PERIOD FROM , 201 TO , 201_
    
This certificate dated as of ______________, _______ is prepared pursuant to the
Second Amended and Restated Credit Agreement dated as of June 7, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
"Credit Agreement", the defined terms of which are used herein unless otherwise
defined herein), among Gastar Exploration Inc., a Delaware corporation (the
"Borrower"), the lenders party thereto from time to time (the "Lenders"), Wells
Fargo Bank, National Association, as administrative agent for such Lenders, as
collateral agent, as issuing lender and as swing line lender. Unless otherwise
defined in this certificate, capitalized terms that are defined in the Credit
Agreement shall have the meanings assigned to them by the Credit Agreement.


The undersigned, on behalf of the Borrower, certifies, in its capacity as an
officer of the Borrower and and not in its individual capacity, that:
(a)    the representations and warranties contained in Article IV of the Credit
Agreement and the representations and warranties contained in the Security
Instruments, the Guaranties, and each of the other Loan Documents are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of th date
hereof, as though made on and as of such date except to the extent that any such
representation or warranty expressly relates solely to an earlier date, in which
case it shall have been true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date; [or specify and describe any failure to be
true and correct]
(b)    attached hereto in Schedule A is a detailed spreadsheet reflecting the
covenant calculations, as of the date and for the periods covered by this
certificate, including the Borrower’s consolidated Indebtedness, Available Cash,
EBITDAX, Interest Expense, current assets, and current liabilities;
[(c)    that no Default or Event of Default has occurred or is continuing as of
the date hereof;]
[(c)    the following Default[s] or Event[s] of Default exist[s] as of the date
hereof, if any, and the actions set forth below are being taken to remedy such
circumstances:
____________________________________;]
(d)    that as of the date hereof for the periods set forth below the following
statements, amounts, and calculations included herein and in Schedule A, were
true and correct in all material respects:    

Exhibit B – Form of Compliance Certificate

--------------------------------------------------------------------------------




I. Section 6.17 Leverage Ratio1:


(a)
The consolidated Indebtedness of the Borrower

(including all Second Lien Debt but excluding all
of Borrower’s obligations under any Hedge Contract)
as of such fiscal quarter end                $            


(b)
Borrower’s consolidated Available Cash            $            



(c)
Borrower’s consolidated EBITDAX for four fiscal

quarter period then ended2 
(i) + [(ii) + (iii) + (iv) + (v) + (vi) + (vii) + (viii)]3 – (iv) =     
$            


(i)Consolidated Net Income (loss)            $            
(ii)Interest Expense                $            
(iii)taxes                        $            
(iv)depreciation                    $            
(v)amortization                    $            
(vi)depletion                    $            
(vii)exploration expenses                $            
(viii)non-cash charges4                $            
(ix)non-cash items of income5            $            


Leverage Ratio = [(a) - (b)] to (c)        =    _______________


Maximum Leverage Ratio            =    [5.25][5.00][4.75][4.50]
[4.25][4.00] to 1.00


Compliance                        Yes      No




________________________
1 
Calculated as of each fiscal quarter end, commencing with the quarter ending
June 30, 2013.

2 
In accordance with the Credit Agreement, EBITDAX shall be subject to pro forma
adjustments for acquisitions and asset sales assuming that such transactions had
occurred on the first day of the determination period.

3 
Items (ii) - (viii) shall be included to the extent deducted in determining
Consolidated Net Income.

4 
“non-cash charges” shall include any provision for the reduction in the carrying
value of assets recorded in accordance with GAAP and including non-cash charges
resulting from the requirements of ASC 410, 718 and 815.

5 
“non-cash items of income” shall include non-cash income resulting from the
requirements of ASC 410, 718 and 815.

6 
Use (a) 4.50 for the fiscal quarter ending June 30, 2013, (b) 4.25 for the
fiscal quarter ending September 30, 2013, (c) 4.00 for each fiscal quarter
ending on or after December 31, 2013 but prior to March 31, 2015, (d) 5.25 for
each fiscal quarter ending on or after March 31, 2015 but prior to September 30,
2016, (e) 5.00 for the fiscal quarter ending on September 30, 2016, (f) 4.75 for
the fiscal quarter ending on December 31, 2016, (g) 4.25 for the fiscal quarter
ending on March 31, 2017, and (h) 4.00 for each fiscal quarter ending on or
after June 30, 2017.    


Exhibit B – Form of Compliance Certificate

--------------------------------------------------------------------------------




II.     Section 6.18 Interest Coverage Ratio7:


a.    consolidated EBITDAX = See I(b) above =
$   
(b) consolidated Interest Expense = See I(c)(ii) above
$   

Interest Coverage Ratio = (a) to (b) =     _______________
Minimum Interest Coverage Ratio            [2.50][2.00]8 to 1.00


Compliance                        Yes      No




































































________________________
7 
Calculated as of each fiscal quarter end, commencing with the quarter ending
June 30, 2013.

8 
Use (a) 2.50 for each fiscal quarter ending on or after June 30, 2013 but prior
to March 31, 2015, (b) 2.00 for each fiscal quarter ending on or after March 31,
2015 but prior to March 31, 2016, and (c) 2.50 for each fiscal quarter ending on
or after March 31, 2016.


Exhibit B – Form of Compliance Certificate

--------------------------------------------------------------------------------






III.     Section 6.19 Current Ratio9:


(a) consolidated current assets10
$   
(b) consolidated current liabilities11
$   

Current Ratio = (a) to (b) =     _______________
Minimum Current Ratio:                1.00 to 1.00
Compliance                        Yes      No


































































________________________
9 
Calculated as of each fiscal quarter end, commencing with the quarter ending
June 30, 2013.

10 
“current assets” shall not include non-cash derivative current assets arising
from any Hedge Contract.

11 
“current liabilities” shall not include current maturities in respect of the
Obligations, both principal and interest, non-cash derivative current
liabilities arising from any Hedge Contract, and current maturities of
Indebtedness of the Borrower under the Second Lien Notes.


Exhibit B – Form of Compliance Certificate

--------------------------------------------------------------------------------






IV.     Section 6.25 Senior Secured Leverage Ratio12:


(a)    The consolidated secured Indebtedness of the Borrower
(excluding all Second Lien Debt) as of such fiscal
quarter end




$   
b.    Consolidated Available Cash of the Borrower as of such fiscal quarter end=
$   
c.    An amount equal to the lesser of (b) and $5,000,000 =
$   
d.    An amount equal to (a) minus (c) =
$   
e.    consolidated EBITDAX = See I(b) above =
$   

Senior Secured Leverage Ratio = (d) to (e) =     _______________
Maximum Senior Secured Leverage Ratio    =    [2.25][2.00]13 to 1.00


Compliance14                        Yes      No


















































________________________
12 
Calculated as of each fiscal quarter end, commencing with the quarter ending
March 31, 2015.

13 
Use (a) 2.25 for each fiscal quarter ending on or after March 31, 2015 but prior
to June 30, 2016, and (b) 2.00 for each fiscal quarter ending on or after June
30, 2016.

14 
The Borrower shall no longer need to comply with this ratio commencing with the
first fiscal quarter end occurring after June 30, 2016 for which the Leverage
Ratio in I above is equal to or less than 4.00 to 1.00


Exhibit B – Form of Compliance Certificate



--------------------------------------------------------------------------------






IN WITNESS THEREOF, I have hereto signed my name to this Compliance Certificate
as of _______________ ____, _______.


BORROWER:


GASTAR EXPLORATION INC.




By:    
Name:    
Title:    





Exhibit B – Form of Compliance Certificate